DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a method and system, which is a statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
The claims recite a judicial exception.
Claim 1 recite a system comprising: 
one or more computer processors;
one of more computer memories; and
one or more modules incorporated into the one or more computer memories, the one or more modules configuring the one or more computer processors to perform operations comprising:
receiving planning state data in a planning domain language format and generating a state description and an associated action description based on the planning state data; 
parsing the state description and the associated action description into a series of tokens for a machine learning (ML) encoded state and associated ML encoded action, the series of tokens describing the state and the action; 
processing the ML encoded state and ML encoded action with a recurrent neural network (RNN) to generate an estimate of a value of the state description and the action description; 
taking output of the RNN as input into a neural network to generate a value estimate for a state-action pair, the value estimate being a measure of a value of the state-action pair; and
generating a plan that includes a plurality of sequential actions for an agent, wherein the plurality of sequential actions is chosen based on at least the value estimate.

Claim 8 recites a method comprising: 
receiving planning state data in a planning domain language format and generating a state description and an associated action description based on the planning state data; 
parsing the state description and the associated action description into a series of tokens for a machine learning (ML) encoded state and associated ML encoded action, the series of tokens describing the state and the action; 
processing the ML encoded state and ML encoded action with a recurrent neural network (RNN) to generate an estimate of a value of the state description and the action description; 
taking output of the RNN as input into a neural network to generate a value estimate for a state-action pair, the value estimate being a measure of a value of the state-action pair; and 
generating a plan that includes a plurality of sequential actions for an agent, wherein the plurality of sequential actions is chosen based on at least the value estimate.

Claim 15 recites a non-transitory machine-readable storage medium storing a set of instructions that, when executed by one or more computer processors, cause the one or more computer processors to perform operations comprising:  
- 45 -receiving planning state data in a planning domain language format and generating a state description and an associated action description based on the planning state data; 
parsing the state description and the associated action description into a series of tokens for a machine learning (ML) encoded state and associated ML encoded action, the series of tokens describing the state and the action; 
processing the ML encoded state and ML encoded action with a recurrent neural network (RNN) to generate an estimate of a value of the state description and the action description; 
taking output of the RNN as input into a neural network to generate a value estimate for a state-action pair, the value estimate being a measure of a value of the state- action pair; and 
generating a plan that includes a plurality of sequential actions for an agent, wherein the plurality of sequential actions is chosen based on at least the value estimate.

The claim limitations (as underlined above) are steps of organizing human activity. 
According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 

The claim limitations (as underlined) recite that a system and method for processing and requiring machine learning is described. The steps of receiving, parsing, processing, generating of the machine learning system are an abstract idea of organizing human activity, which includes managing interaction between people including social activities. Therefore, the claim recite an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. 
The claim recite one or more processors to perform the abstract idea of managing the system and process. As indicated in Applicant’s specification (paragraphs 13 and 14), the user device is a general purpose computer. Although not positively claimed as part of the claimed system, the claim indicates that that system is connected to a server, and databases. The server, database, are also used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recites additional limitation of a computer system. These limitations are not positively claimed to be part of the claimed system. Assuming that they were part of the claims system, these limitations in combination with the user terminal is used for receiving, parsing, processing, generating. 

The courts have ruled that storing data in a database and retrieving data from a database is well-known conventional and routine functions of a computer as indicated below.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The steps of identifying events, identifying and displaying available outcomes, providing selection options, are steps of presenting offers. The courts have ruled that a computer to present offers is well-known, routine and convention, or insignificant extra solution activity. 
Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 2-7,9-14, and 16-20 are directed to generating the state description and the associated action description includes receiving a planning goal expressed in the planning domain language. These limitations further describe the abstract idea of organizing human activity in which a system is managed. The claim limitations individually and as a whole do not amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kovacs (US 2018/0314963).
Regarding claims 1, 8, and 15: Kovacs discloses a system comprising: one or more computer processors; one or more computer memories; and one or more modules incorporated into the one or more computer memories, the one or more modules configuring the one or more computer processors to perform operations (see abstract; paragraph [0016]) comprising: receiving planning state data in a planning domain language format and generating a state description and an associated action description based on the planning state data (see paragraph [0015]); parsing the state description and the associated action description into a series of tokens for a machine learning (ML) encoded state and associated ML encoded action, the series of tokens describing the state and the action (see paragraphs [0015] and [0016]); processing the ML encoded state and ML encoded action with a recurrent neural network (RNN) to generate an estimate of a value of the state  description and the action description; taking output of the RNN as input into a neural network to generate a value estimate for a state-action pair, the value estimate being a measure of a value of the state- action pair (see paragraph [0048]); and generating a plan that includes a plurality of sequential actions for an agent, wherein the plurality of sequential actions is chosen based on at least the value estimate (see paragraph [0058]).  

Regarding claims 2, 9, and 16: Kovacs discloses wherein generating the state description and the associated action description includes receiving a planning goal expressed in the planning domain language (see paragraphs [0015] and [0016]).

Regarding claims 3, 10, and 17: Kovacs discloses wherein the series of tokens include individual words from the planning domain language (see paragraphs [0015] and [0016]).

Regarding claims 4, 11, and 18: Kovacs discloses wherein the recurrent neural network outputs an intermediate representation of the ML encoded state and the ML encoded action, the intermediate representation being input to a second neural network to generate an estimate of a value of the state description and the action description (see paragraphs [0015] and [0016]).

Regarding claims 5, 12, and 19: Kovacs discloses wherein the planning state data is received from a control module controlling an agent in an environment (see paragraph [0058]).

Regarding claims 6, 13, and 20: Kovacs discloses wherein the control module uses the plan to control the agent in the environment (see paragraph [0058]).

Regarding claims 7, 14: Kovacs discloses wherein the planning state data is received from a control module monitoring a truth value of facts defined in a world model and wherein the control module uses the plan to trigger world events to advance a story (see paragraphs [0015], [0048] and [0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shinn et al discloses scalable framework for autonomous artificial intelligence characters; Kovacs et al discloses adding deep learning based AI control; Meuleau et al discloses method and system for a behavior generator using deep learning and an auto planner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571)270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715